U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-31193 EASTERN ENVIRONMENT SOLUTIONS, CORP. (Name of Registrant in its Charter) Nevada 16-1583162 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) Harbin Dongdazhi Street 165, Harbin, P.R. China 150001 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-451-5394-8666 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subjected to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: May 17, 2010: Common Voting Stock: 14,970,186 EASTERN ENVIRONMENT SOLUTIONS, CORP. QUARTERLY REPORT ON FORM 10Q/A FOR THE FISCAL QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Unaudited Financial Statements: Condensed Consolidated Balance Sheet – March 31, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Income and Comprehensive Income – for the Three Months Ended March 31, 2010 and 2009 3 Condensed Consolidated Statements of Cash Flows – for the Three MonthsEnded March 31, 2010 and 2009 4 Notes to Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 Part II Other Information Item 1. Legal Proceedings 27 Items 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults upon Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures EXPLANATORY NOTE This Form 10-Q/A (“Amendment No.1”) is being filed by Eastern Environmental Solutions Corp. (the “Company”) to amend the Company’s Form 10-Q for the quarter ended March 31, 2010, filed with the Securities and Exchange Commission (“SEC”) on May 17, 2010 (“Initial 10-Q”).This Amendment No.1 is filed to ● amend the Company’s unaudited condensed consolidated financial statements for the three months ended March 31, 2010, ● amend the disclosures in the Company’s Management’s Discussion and Analysis of Financial Condition and Results of Operations and ● amend disclosures in “Management’s Report on Internal Controls over Financial Reporting” section under Item 4. ● add Note 2 to the Unaudited Condensed Consolidated Financial Statements on the impact of the restatement on our financial statements for the three months ended March 31, 2010 and March 31, 2009; ● modify Note 4, Property and Equipment, to the Unaudited Condensed Consolidated Financial Statements; These changes were made as a result of a review by the Company of its policies regarding recognition of revenue and expenses associated with waste disposal operations at the landfill it operates in Harbin, China.The Company’s revised accounting policies and the changes to its historical financial statements that have resulted from implementation of the revised policies are set forth in Note 2 to the Unaudited Condensed Consolidated Financial Statements. No changes, other than those that followed logically from the changes described above, have been made to the Initial 10-Q.None of the other information included in the Initial 10-Q has been updated.For current information regarding Eastern Environment Solutions, Corp., you should refer to the more recent filings made on EDGAR by the Company. EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, Restated Restated ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Other receivables Loans to related parties Total Current Assets Property and equipment, net of accumulated depreciation of $48,448 and $44,360, respectively Landfill development costs, net of amortization of $2,726,623 and $2,423,871, respectively Deferred Tax Assets - Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Bank loan payable - current portion $ $ Accounts payable Taxes payable Deferred Tax Liability - Accrued expenses and other payables Total Current Liabilities Long-term liabilities: Bank loan payable - net of current portion Total Liabilities Commitments and Contingencies Stockholders' Equity Common stock, $0.0001 par value, 100,000,000 shares authorized; 14,970,186 shares issued and outstanding as of March 31, 2010 and December 31, 2009 Additional paid-in-capital Accumulated other comprehensive income Statutory reserves Retained earnings - Unappropriated Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 2 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME THREE MONTHS ENDED MARCH 31, Restated Restated Revenues - Landfill $ $ - PET bottle sales - Cost of Goods Sold - Landfill - - PET bottle sales - - Gross Profit Selling, General and Administrative Expense Income from operations Other Income (Expense) Interest income Interest expense - ) Other expense ) - Total other income, net ) Income from Operations before Income Taxes Provision for Income Taxes Net Income Other Comprehensive Income - Foreign currency translation loss ) ) Comprehensive Income $ $ Basic & Diluted Income Per Share Basic $ $ Diluted $ $ Weighted Average Number of Common Shares Outstanding Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 EASTERN ENVIRONMENT SOLUTIONS, CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31 Restated Restated Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of stock-based compensation Deferred tax expense (benefit) ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventory ) Accounts payable - ) Taxes payable Accrued expenses and other payables ) ) Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities: Additions to construction in process - ) Payment of capitalized interests for construction loan ) - Collections on loans to unrelated party - Payments on loans to related party ) ) Collections on loans to related parties - Net cash provided by (used in) investing activities ) Cash Flows From Financing Activities Repayment of bank loan payable ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents ) ) Increase (decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents - Beginning of period Cash and Cash Equivalents - End of period $ $ Supplemental Cash Flow Information: Cash paid during the periods: Interest expense $ $ Income taxes $
